Citation Nr: 1715387	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1963 to September 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the Veteran's VA claims folder.

In January 2013 and May 2016, the Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.  

2.  The Veteran's bilateral knee disorder did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a degenerative arthritis of the bilateral knees are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in May 2009 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in April 2013 and May 2016.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In January 2013, the Board remanded the claims for procurement of outstanding Federal Aviation Administration (FAA) medical records and for a VA examination.  The Veteran was afforded the requested VA examination in April 2013 and in the Veteran's FAA records were associated with the claims file.  In May 2016 the Board remanded the claim for an addendum VA medical opinion and for procurement of SSA records.  In May 2016, the addendum opinion was association with the claims file, and the RO received a negative response to its request for SSA records.  Thus, the Board finds that the RO substantially complied with the remand instructions as any lack in compliance was addressed by the subsequent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in October 2012, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For certain chronic disorders, including hypertension and arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A.
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the medical evidence of record shows diagnoses of hypertension and degenerative arthritis of the bilateral knees.  See April 2013 VA Examination.  The issue that remains disputed is whether the Veteran's hypertension and bilateral knee disabilities were incurred in or related to service, or manifested to a compensable degree within one year of separation. 

The Veteran asserts that his hypertension is related to the emotional and psychological stressors he endured in service.  See October 2012 Hearing Transcript. 

Service treatment records do not reflect any findings or complaints of high blood pressure or hypertension.  Blood pressure readings at enlistment examination in March 1963 and at discharge examination in August 1966 were, respectively, 130/70 and 130/82.  
 
Post-service records from the Federal Aviation Administration show blood pressure readings of 140/80 in July 1977, 140/90 in September 1979, 140/90 in October 1981, and 140/80 in April 1994.

The Veteran was afforded a VA examination in April 2013.  A VA psychologist deferred, on the basis of medical expertise, as to the cause of the Veteran's hypertension but indicated that the Veteran endorsed several risk factors for hypertension-including alcohol abuse, and excessive sodium intake from eating meals in cafes.  Another VA examiner in April 2013 noted the Veteran's diagnosis of hypertension since 2010, based on the Veteran's report of having high blood pressure during a physical two or three years earlier.  The examiner noted that there were no symptoms then or now, and that the Veteran took medications for hypertension.  Blood pressure readings on examination in April 2013 were 150/91, 151/92, and 186/107.  

The May 2016 VA examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by the claimed in-service stressors.  The examiner reasoned that the first blood pressure reading that would meet the criteria for borderline hypertension was in 1979, which was 13 years after separation.  The examiner acknowledged that the Veteran identified substantial stressors that he experienced while in service in Vietnam.  The examiner noted that there are limited research studies regarding stressors as a cause or etiology for hypertension.  The examiner provided several excerpts from the relevant studies reviewed.  Based on the research and review of the Veteran's medical history, the examiner concluded that based on the literature, there is no conclusive evidence to support that stress causes hypertension.  Furthermore, there are additional variables that could contribute to the Veteran's hypertension such as alcohol abuse and sodium intake.  In addition, based on the clinical course of hypertension, the condition would have developed prior to 10 years after the Veteran's in-service work conditions ceased.  
Thus, the examiner concluded that the Veteran's hypertension is less likely than not the result of disease or injury incurred during active service to include the stressors and other incidents as credibly reported by the Veteran. 

Regarding the Veteran's bilateral knee disability, he testified that he served as an aircraft mechanic and armorer during service.  See October 2012 Hearing Transcript.  The Veteran's DD 214 substantiates his testimony.  Although he denied any specific injury to his knees, he asserted that the constant repetitive lifting and jumping his in-service job required injured his knees by causing undue wear and tear that has resulted in bilateral knee joint arthritis.  Id.  The Veteran also testified that he experienced knee pain and soreness during service, and that he continued to experience the pain after service.  

The Veteran's service treatment records are silent for any treatment for or complaints of a bilateral knee disability.  An August 1966 clinical evaluation at separation showed normal lower extremities.  The Veteran also denied having "trick" or locked knee.  

The Veteran was afforded VA examination in April 2013.  The April 2013 examiner confirmed the Veteran's diagnosis of degenerative arthritis of the bilateral knees and completed a full assessment of the Veteran's knee symptoms.  In a May 2016 addendum opinion, the examiner opined that it was less likely than not that the Veteran's bilateral knee disabilities were incurred in or caused by an injury, event, or illness in service.  The examiner reasoned as follows:

[D]egenerative arthritis is commonly referred to as a wear-and-tear condition where the cartilage between the joints wears away.  Aging is a major risk factor but other risk factors include heredity, injury, and obesity to name a few.  Post traumatic arthritis occurs as a result of an injury or injuries, being recognized by failure of knee pain and other symptoms to resolve in a timely manner.  Symptoms of arthritis include gradual increase in pain such as noticing more
      
The Veteran was released from service in 1966.  No [service treatment records] were found that addressed the Veteran's knee symptoms. Subsequent medical assessment documented no pain or altered strength or range of motion in "lower extremities: in 1979, 1981, 1994, and 2000 (34 years after he was released from service and was approximately 58 years old at the time).  In a VAMC medical record in 2010, he reported that he had knee pain and stiffness for about 10 years- which would be approximately 2000.  During this 34 year interval, other risk factors could have contributed to development of degenerative arthritis of the knees.  Additionally, the typical clinical course for degenerative joint disease would have been for the condition to have developed prior to 34 years after the Veteran's in-service work conditions ceased.   Therefore, there is no evidence of chronicity of the condition in service or for 34 years after service.  There is no nexus between the condition in service and the current condition of his knees.  As such, the claimed condition, bilateral knee disability/degenerative arthritis, is less likely than not the result of disease or injury incurred during active duty service, to specifically include from climbing on aircraft, jumping off wings, and lifting weight such as ammunition boxes or other incident of active service as credibly reported by the Veteran.   

The Board finds the VA examiners opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and the opinions were based on a review of the service treatment records, the post-service treatment records and examinations, relevant medical literature, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
	
It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to whether his hypertension was caused by stress suffered in service or whether his current bilateral knee disability is related to his in-service responsibilities as it falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Finally, the Board notes that there is no evidence suggesting that any hypertension or degenerative joint disease was present to a compensable degree within one year of the Veteran's separation from service.   The evidence shows that the Veteran did not have his first blood pressure reading indicating borderline hypertension until  1979, which was 13 years after separation.  See May 2016 VA Examination Report.  Similarly, the Veteran was diagnosed with degenerative arthritis of the bilateral knees until over 30 years after separation.  Thus, service connection on a presumptive basis for a chronic disorder cannot be granted.  See 38 C.F.R. § 3.309 (2016).

In sum, the competent and credible evidence does not support the conclusion that the Veteran's hypertension and bilateral knee disabilities had their onset in service, were related to service, or manifested to a compensable degree within one year of separation.  Therefore, service connection for hypertension and a bilateral knee disability is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for bilateral knee disorder is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


